EXHIBIT 10.2
 
NON-STATUTORY STOCK OPTION
 
Granted by
 
Novelos Therapeutics, Inc. (the “Company”)
 
Under the 2006 Stock Incentive Plan
 
 
This Option is and shall be subject in every respect to the provisions of the
Company’s 2006 Stock Incentive Plan, as amended from time to time, which is
incorporated herein by reference and made a part hereof. The holder of this
Option (the “Holder”) hereby accepts this Option subject to all the terms and
provisions of the Plan and agrees that (a) in the event of any conflict between
the terms hereof and those of the Plan, the latter shall prevail, and (b) all
decisions under and interpretations of the Plan by the Board or the Committee
shall be final, binding and conclusive upon the Holder and his or her heirs and
legal representatives.
 

1.
Name of Holder:

 

2.
Date of Grant:

 
3.
Maximum Number of Shares for which this Option is exercisable:

 
4.
Exercise (purchase) price per share:

 
5.
Payment method:

 
a personal, certified or bank check or postal money order payable to the order
of the Company for an amount equal to the exercise price of the shares being
purchased; or
 
with the consent of the Company, any of the other methods set forth in the Plan.
 
6.
Expiration Date of Option:

 
7.
Vesting Schedule: This Option shall become exercisable for 1/3 of the maximum
number of shares granted on the first anniversary of the Date of Grant, and
shall become exercisable for an additional 1/3 on the last day of each year
thereafter; so that the Option shall be fully vested on the third anniversary of
the Date of Grant. All vesting shall cease upon the date of termination of
employment or termination of the provision of services.

 
Notwithstanding the foregoing, the vesting of this Option shall accelerate with
respect to all of the then unvested shares upon a Termination Event.
 
As used herein, a “Termination Event” shall mean either of the following events,
but only if such event occurs within one year of a “Change of Control” (as
defined in the Plan):
 
 

--------------------------------------------------------------------------------

 
 
(i) termination by the Company of the Holder’s employment or service
relationship with the Company for any reason other than for “Cause,” as defined
in the Plan; or
 
(ii) the Holder’s resignation as an employee of, or service provider to, the
Company , other than for reasons of Disability (as defined in the Plan),
following (x) a significant reduction in the nature or scope of the Holder’s
duties, responsibilities, authority or powers, from the duties,
responsibilities, authority or powers exercised by the Holder immediately prior
to the Change of Control, or (y) a reduction in the Holder’s annual base salary
(or base fees, as applicable) or benefits as in effect on the date of the Change
of Control, except for across-the-board salary or benefits reductions affecting
all similarly situated personnel of the Company, or (z) a transfer of the Holder
from the office of the Company where he is based immediately before the Change
of Control to an office more than twenty-five (25) miles away such office
(unless the distance the Holder has to travel to work is actually shortened as a
result of such transfer).
 
For purposes of this Section 7, “Company” shall include any surviving entity, in
the case of a merger or acquisition in which the Company is not the surviving
entity.
 
8.
Termination of Employment or Provision of Services.  This Option shall terminate
on the earliest to occur of:

 

(i)
the date of expiration thereof;

 

 
(ii)
immediately upon termination of the Holder’s employment with, or provision of
services to, the Company by the Company for Cause (as defined in the Plan);

 

 
(iii)
thirty (30) days after the date of voluntary termination of employment or
provision of services by the Holder (other than upon death,or for Disability or
Normal Retirement, each as defined in the Plan);

 

 
(iv)
ninety (90) days after the date of involuntary termination of the Holder’s
employment with, or provision of services to, the Company by the Company without
Cause (as defined in the Plan), or termination of the Holder’s employment or
provision of services by reason of Disability or Normal Retirement (each as
defined in the Plan); or

 

 
(v)
180 days after the date of termination of the Holder’s employment with, or
provision of services to, the Company by reason of death.

 
9.
Lock-Up Agreement. The Holder agrees for a period of up to 180 days from the
effective date of any registration of securities of the Company under the
Securities Act of 1933, as amended (the “Securities Act”), upon request of the
Company or underwriters managing any underwritten offering of the Company’s
securities, not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any



 
-2-

--------------------------------------------------------------------------------

 
 
shares issued pursuant to the exercise of this Option, without the prior written
consent of the Company and such underwriters.
 
10.
Tax Withholding. The Company’s obligation to deliver shares shall be subject to
the Holder’s satisfaction of any federal, state and local income and employment
tax withholding requirements.

 
11.
Notice. Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered to the office of the
Company, One Gateway Center, Suite 504, Newton, Massachusetts, 02458, attention
of the president, or such other address as the Company may hereafter designate.

 
Any notice to be given to the Holder hereunder shall be deemed sufficient if
addressed to and delivered in person to the Holder at his or her address
furnished to the Company or when deposited in the mail, postage prepaid,
addressed to the Holder at such address.
 


 
IN WITNESS WHEREOF, the parties have executed this Option, or caused this Option
to be executed, as of the Date of Grant.
 
NOVELOS THERAPEUTICS, INC.
 
 
By: ___________________________
 
 
The undersigned Holder hereby acknowledges receipt of a copy of the Plan and
this Option, and agrees to the terms of this Option and the Plan.
 
 
______________________________
Holder
 
-3-

--------------------------------------------------------------------------------

 
 